Citation Nr: 0523329	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  A 
November 2002 rating decision denied service connection for a 
right shoulder disorder.


FINDING OF FACT

The veteran's right shoulder disability is causally related 
to injury during military service. 


CONCLUSION OF LAW

The veteran's right shoulder disability is service-connected.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), defines 
VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  


Criteria and analysis for service connection for a right 
shoulder disability

The October 1965 pre-induction examination report does not 
note a disability involving the right shoulder.  In May 1969, 
the veteran reported recurrent right shoulder pain.  In July 
1969, the veteran was treated for right humerus subluxation.  
In reporting his history, the veteran indicated that he 
originally injured his shoulder while playing high school 
football.  In August 1969, tendon transfer with infraspinatus 
advancement was performed.

At a hearing held before the undersigned Veterans Law Judge 
in June 2005, the veteran reported his medical history and 
current symptoms.  He stated that he did not play football 
for his high school team and submitted a statement from the 
assistant principal of his high school.  The statement 
indicated that school records did not reflect that the 
veteran played for the high school team during his years of 
attendance.  The veteran also submitted excerpts from letters 
that he sent home while serving on active duty.  These 
letters refer to him playing football and softball for the 
squadron teams.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation. Wagner v. Principi, 310 
F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id.

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Here, the disability, if any, was not noted at 
entrance and the presumption of soundness and aggravation 
applies.  In this regard, service medical records reflect 
that the veteran reported that he initially injured his right 
shoulder prior to entrance into service.  The Board notes 
that the veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  

In considering the evidence of record, although the veteran 
reported a previous injury, the record does not clearly show 
the severity or extent of that previous injury as there are 
no contemporaneous medical records that pertain to a right 
shoulder injury.  Further, the medical staff simply reported 
the history as provided by the veteran without confirmation 
by clinical records.  The Board concludes that the 
presumption of soundness at service entrance has not been 
rebutted because there is no clear and unmistakable evidence 
that demonstrates appellant's right shoulder disability 
existed prior to service.  That a veteran's history alone may 
be "clear and unmistakable" evidence sufficient to rebut the 
presumption of soundness is doubtful.  See Crowe v. Brown, 7 
Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 466 
(1995).  The presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Even if a pre-existing 
disability was established-and it is not-the circumstances 
here would compel a finding of aggravation.  The veteran 
served nearly four years of military service and withstood 
the rigors of military training, as well as played different 
sports, before any significant complaint.  But in the end he 
required surgery.

Another critical question is whether the veteran has a right 
shoulder disability and, if so, whether it is related to 
service.  Post service VA treatment records reflect that the 
veteran began physical therapy for right shoulder strain in 
October 2002.  He has credibly testified to continuous right 
shoulder problems and self-treatment since service discharge.  
Accordingly, in light of the veteran's medical history, as 
well as his statements and testimony, the Board finds that 
service connection for residuals of right shoulder injury is 
warranted.


ORDER

Service connection for residuals of right shoulder injury is 
granted.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


